Barker, J.
This is an action of contract. The defendant, a non-resident not served with process, appeared specially and pleaded in abatement facts which he claimed showed that there was no valid attachment of property or service of the writ. Issue was joined on the plea, and at the hearing thereon in the Superior Court the presiding justice refused to rule that the attachment was valid, or that by virtue of it the court had jurisdiction of the cause. The plaintiff excepted to the refusal. The court found that no effectual attachment was made upon the writ, sustained the plea to the jurisdiction, and ordered that the writ abate, and gave judgment for the defendant. The plaintiff appealed, and has entered and argued both the appeal and exceptions in this court. They must now be dismissed, for the reason that the decision of a justice of the Superior Court upon a plea in abatement is final. Pub. Sts. c. 152, § 10; c. 153, § 8. Wildes v. Marshall, 117 Mass. 311. Young v. Providence & Stonington Steamship Co. 150 Mass. 550.

Exceptions and appeal dismissed. Judgment for the defendant.